Citation Nr: 1101923	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  08-35 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from 
January 1976 to April 1976, from February 2003 to June 2003, and 
from January 2004 to March 2005, and he has over thirty years of 
Army Reserve service.   

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from August 2007 and June 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi (RO).  In pertinent part of the August 2007 rating 
decision, the RO denied the claim of service connection for 
hypertension, and in pertinent part of the June 2008 rating 
decision, the RO denied the claim of service connection for 
bilateral sensorineural hearing loss.  

In October 2010, the Veteran testified before the undersigned in 
a Board hearing conducted through videoconference.  During the 
hearing, the undersigned identified the issues on appeal and 
noted what pertinent evidence not currently associated with the 
claims folder was outstanding that might assist in substantiating 
the claim.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  A 
copy of the hearing transcript has been associated with the claim 
file.

It is noted that the Veteran has also initiated appeals by filing 
an August 2008 notice of disagreement for the denial of his 
claims for service connection for residuals of a traumatic brain 
injury, tinnitus, impaired vision, and lightheadedness and loss 
of balance.  He withdrew the TBI claim in August 2009.  
Subsequently, in a January 2010 correspondence, the Veteran 
withdrew his appeal of the other claims.  38 C.F.R. §§ 20.201, 
20.204(b).  Therefore, those issues are not before the Board.

The issue of entitlement to service connection for bilateral 
sensorineural hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hypertension first manifested to a compensable 
degree within the first year after his separation from his third 
period of active duty. 

2.  In a January 2010 correspondence from the Veteran, he stated 
that he wished to withdraw his appeal as to the matter involving 
the denial of service connection for depression.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2010).

2.  The criteria for a withdrawal of the Veteran's substantive 
appeal on the issue of entitlement to service connection for 
depression have been met. 38 U.S.C.A.                § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 
20.204(b), (c) (2010).







	(CONTINUED ON NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, in view of the Board's favorable decision to grant service 
connection for hypertension, any further discussion as to 
possible lapses in VA's duties to assist and notify would serve 
no useful purpose.

2.  Service Connection 

The Veteran claims entitlement to service connection for 
hypertension.  He contends that he was first treated for 
hypertension during his third period of active service.  The 
Veteran has denied being treated for hypertension prior to 2004. 

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If a condition noted during service is 
not shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
See 38 C.F.R. § 3.303(b).  The chronicity provision of 
38 U.S.C.A. § 3.303(b) is applicable where the evidence, 
regardless of its date, shows that the Veteran had a chronic 
condition in service or during an applicable presumption period 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the Court's 
case law, lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including organic heart 
disease, may be presumed to have incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Service connection is also available for a preexisting condition 
provided it was aggravated during service beyond its natural 
progression.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  A 
preexisting injury or disease may be presumed to have been 
aggravated by active service where there is an increase in 
disability during service.  If there is no increase in severity 
of the disability, aggravation will not be presumed.  In order to 
rebut any presumption of aggravation, there must be clear and 
unmistakable evidence that the increase in severity was due to 
the natural progress of the disability.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).

Under VA law, every person employed in the active military, 
naval, or air service shall be taken to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the time 
of the examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137.

VA's Office of General Counsel has issued a precedent opinion 
holding that in order to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must demonstrate by clear and unmistakable 
evidence both that the disease or injury in question existed 
prior to service and that it was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required 
to show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this rebuttal 
standard attaches.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the evidence of 
record and the evaluation of its credibility and probative value.  
38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  If there is at least an approximate balance 
of positive and negative evidence regarding any issue material to 
the claim, the claimant shall be given the benefit of the doubt 
in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102.  On the other hand, if the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

In this case, the Veteran claims entitlement to service 
connection for hypertension. The Veteran contends that he was 
first diagnosed with hypertension during his third period of 
service.  He reports that he had been experiencing symptoms of 
dizziness and lightheadedness for several days prior to seeking 
treatment from the medical clinic.  The Veteran reports that at 
that time he was told he had elevated blood pressure and he was 
given medication.  He also reported that he was placed on 
temporary profile for two days.  The Veteran denies being treated 
for, or diagnosed with, hypertension prior to 2004. 

Under VA rating criteria, the term "hypertension" means that the 
diastolic blood pressure is predominantly 90mm or greater, and 
"isolated systolic hypertension" means that the systolic blood 
pressure is predominantly 160mm or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnosis Code 
7101, Note (1).  Here, the record shows that the Veteran was 
diagnosed with, and treated for, hypertension within the first 
year after his separation from his third period of active 
service.  

A review of the claims folder shows that in addition to a few 
records from the Veteran's reserve service, the only available 
service treatment records come from his second and third periods 
of active service.  The records from the Veteran's reserve 
service show that he had an elevated blood pressure reading in 
January 1992 (144/90), but there were no consecutive readings 
take and no diagnosis of hypertension was provided at that time.  
The next elevated blood pressure reading comes from the report of 
a May 1994 examination, which showed a reading of 136/96.  It was 
noted that the Veteran's blood pressure was "mildly high" at 
that time, but there was no diagnosis of hypertension provided.  

The service treatment records from the Veteran's second period of 
active service do not show any findings of elevated blood 
pressure readings, a diagnosis of hypertension, or any other 
evidence that would indicate that the Veteran had hypertension 
during that period.  The report of a May 2003 post-deployment 
evaluation shows that the Veteran reported experiencing symptoms 
of headaches during his second period of service, but he did not 
report any other symptoms that would be indicative of 
hypertension.  There was no indication that the Veteran had been 
treated for, or diagnosed with, hypertension in the May 2003 
evaluation report. 

A review of the service treatment records from the Veteran's 
third period of service shows that he twice reported a positive 
history of hypertension in March 2004 during an optometry 
consultation and a dermatology consultation.  In the March 2004 
optometry consultation, it was noted that the Veteran reported 
that he had a history of hypertension, but he had taken himself 
off his medications.  It was noted that the Veteran's blood 
pressure was stable at that time.  The March 2004 dermatology 
consultation also shows that the Veteran reported a history of 
hypertension and he had taken himself off his medications.  The 
Veteran was told to return monthly for follow-ups to check his 
blood pressure and he was asked to bring his medication during 
the next visit.  At the time of the consultation, the Veteran's 
blood pressure reading was 120/80.  The record does not contain 
any treatment record that reflects the Veteran was provided with 
the recommended monthly blood pressure reading check-ups.  None 
of the following treatment records shows a diagnosis of, or 
treatment for, hypertension. 

A July 2004 service treatment record is the only other service 
treatment record that shows an elevated blood pressure reading 
(140/90) during this period of the Veteran's service.  The record 
does not show that the Veteran was diagnosed with, or treated 
for, hypertension at that time. 

The post-service treatment records show that the Veteran had 
elevated blood pressure readings in May 2005 (160/90) and June 
2005 (148/97).  A September 15, 2005 VA treatment shows the 
Veteran had an elevated blood pressure reading of 154/94, and he 
was started on a medication for high blood pressure.  The first 
actual diagnosis of hypertension comes from a November 2005 VA 
treatment record, and that record shows an increase in the 
Veteran's hypertension medication.   Subsequent VA and private 
treatment record continue to show that the Veteran diagnosed 
with, and treated for, hypertension.  

In July 2007, the Veteran was afforded a VA examination in 
conjunction with his claim.  In that examination report, the 
examiner noted that he had reviewed the Veteran's electronic 
medical records.  The examiner recorded the Veteran's history of 
elevated blood pressure beginning in 2004.  The examiner found 
that the Veteran had essential hypertension and it was initially 
incurred in 2004.  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  Certain chronic disorders that are manifest to a 
compensable degree within one year after separation from service 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Under 38 C.F.R. § 3.309(a), hypertension is regarded as a chronic 
disease.  In order to trigger the presumption, such hypertension 
must become manifest to a degree of 10 percent or more within 1 
year from the date of separation from service.  See 38 C.F.R. § 
3.307(a)(3).  

Here, the first medical evidence showing a diagnosis of 
hypertension comes in November 2005, which is within the first 
year after the Veteran's separation from his third period of 
service.  Additionally, at that time, the Veteran was prescribed 
medication to treat his hypertension.  Under VA rating criteria, 
a 10 percent evaluation is warranted for hypertension disability 
that requires continuous medication for control.  38 C.F.R. § 
4.104, Diagnosis Code 7101.

As the evidence of record establishes clinical manifestations of 
hypertension within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic disease 
have been satisfied.  See 38 C.F.R. §§ 3.307, 3.309

The Board notes that the RO denied the Veteran's claim in the 
August 2007 rating decision, because it felt that the Veteran's 
hypertension existed after his first period of service and prior 
to his second or third periods of active service.  The RO based 
its decision on the two March 2004 treatment records that showed 
the Veteran reported a history of hypertension.  The Board notes 
that other than those two recorded statements, there was no other 
medical evidence of record that showed more than the finding of 
an elevated blood pressure reading.  Notably, for VA purposes, a 
disability of hypertension must be confirmed by readings taken 
two or more times at least three different days.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101, Note (1).  While some of the 
records prior to 2004 show single readings of elevated blood 
pressure, none of the records show that the Veteran had a 
diagnosis of hypertension or any medical evidence that suggests a 
hypertension disability for VA purposes prior to November 2005.  
Moreover, at the time of the March 2004 service treatment records 
(when it was recorded that the Veteran reported a history of 
hypertension), the physical examinations revealed that his blood 
pressure was stable.

In addition, the record contains the VA examiner's medical 
conclusion that the Veteran's hypertension had an initial onset 
in 2004. 

The record lacks any statement that discusses or identifies any 
medical evidence that shows the Veteran's hypertension pre-
existed his period of active service.  Additionally, the Veteran 
has denied being treated for hypertension prior to 2004.  There 
is no medical evidence that clearly and unmistakable shows that 
the Veteran's hypertension disorder existed prior to his third 
period of service.  The Veteran is presumed to have been in sound 
medical condition at the time of his entrance into his third 
period of service.   See 38 U.S.C.A. § 1111, VAOPGCPREC 3-2003 
(July 16, 2003).

In sum, the evidence of record shows that the Veteran's 
hypertension manifested to a degree of 10 percent within 1 year 
from the date of separation from his third period of service, to 
warrant an award of service connection on a presumptive basis.  
Therefore, service connection is warranted for hypertension.  See 
38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.307, 3.309.

3.  Depression

An appeal consists of a timely filed Notice of Disagreement in 
writing, and after a Statement of the Case has been furnished, a 
timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 
C.F.R. § 20.200.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  Further, a Substantive Appeal may 
be withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
in writing. 38 C.F.R. § 20.204(b).

The record reflects that the Veteran perfected an appeal of an 
August 2007 rating decision that denied, inter alia, entitlement 
to service connection for depression. Thereafter, the Veteran 
indicated in his January 2010 correspondence to VA that he wished 
to withdraw his appeal with respect to this claim.  The Board 
finds that this statement qualifies as a valid withdrawal of the 
issue of entitlement to service connection for depression.  See 
38 C.F.R. § 20.204.  Accordingly, this claim will be dismissed.


ORDER

Entitlement to service connection for hypertension is granted. 

The appeal as to the denial of a claim for service connection for 
depression is dismissed.


REMAND

The Veteran seeks entitlement to service connection for bilateral 
sensorineural hearing loss.   

The Veteran has not yet received a statement of the case after 
his submission of a timely notice of disagreement from the June 
2008 rating decision denying his claim. Since the Veteran has 
filed a notice of disagreement to this matter, a remand to the RO 
is necessary in order for the RO to issue a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should provide the Veteran a Statement 
of the Case as to the issues of entitlement 
to service connection for bilateral 
sensorineural hearing loss.  The Statement of 
the Case should be sent to the latest address 
of record for the Veteran.  The RO should 
inform the Veteran that he must file a timely 
and adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, and 
20.302(b) (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


